IN THE SUPREME COURT OF IOWA
                               No. 13–0446

                         Filed January 2, 2015
                        Amended March 13, 2015

STATE OF IOWA,

       Appellee,

vs.

CURTIS VANCE HALVERSON,

       Appellant.


       On review from the Iowa Court of Appeals.


       Appeal from the Iowa District Court for Des Moines County,
Michael J. Schilling, Judge.


       Defendant seeks further review of a court of appeals decision
affirming his conviction and finding defendant’s trial counsel was not
ineffective for failing to challenge the sufficiency of the evidence to
convict the defendant of possession of contraband at a residential
facility.   DECISION OF COURT OF APPEALS VACATED; DISTRICT
COURT       JUDGMENT    REVERSED      AND    CASE   REMANDED     WITH
INSTRUCTIONS.


       Thomas A. Hurd of Glazebrook, Moe, Johnston & Hurd LLP,
Des Moines, for appellant.


       Thomas J. Miller, Attorney General, Darrel Mullins, Assistant
Attorney General, Patrick C. Jackson, County Attorney, and Tyron
Rogers, Assistant County Attorney, for appellee.
                                          2

APPEL, Justice.

       In this case, we consider an ineffective-assistance-of-counsel claim

in which defense counsel failed to challenge the sufficiency of the

evidence to convict the defendant of possession of marijuana at a

residential facility under Iowa Code section 719.7(3)(c) (2011). In order to

commit the charged offense, the defendant must be held in an

“institution under the management of the [Iowa] department of

corrections [(IDOC)]”. Id. In this case, the defendant was being held at

the Burlington Residential Correctional Facility (residential facility) at the

time of the events giving rise to the charge. After receipt of the State’s

testimony, defense counsel made a motion for directed verdict based on

the State’s failure to make a prima facie case, 1 but specifically failed to

argue the evidence was insufficient to establish that the facility was an

institution under the management of the department of corrections. The

court denied the motion for directed verdict and the defendant was

convicted of the underlying charge.

       On appeal, the defendant claims his trial counsel was ineffective

for specifically failing to assert there was insufficient evidence to support

the   charge    because     the    residential   facility   was    not   under     the
management of the department of corrections.                The court of appeals

affirmed the judgment.         We granted further review.          For the reasons

stated below, we conclude the statutory argument was a claim “worth

making” under our caselaw, that counsel was ineffective for failing to

assert it, and that had the claim been timely asserted, the defendant

would have been acquitted of the underlying charge.                As a result, the


       1Defense counsel later recast its motion for directed verdict on this count as a

motion for judgment of acquittal, which was overruled.
                                            3

decision of the court of appeals is vacated, the judgment of the district

court is reversed, and the case remanded with instructions to dismiss

the charge.

       I. Factual and Procedural Background.

       Curtis Halverson was in the custody of the residential facility—

commonly referred to as a halfway house—when officials detected the

smell of marijuana arising from a room to which he was assigned.

Residential officers searched the room and discovered a partially smoked

marijuana cigarette.          After obtaining other incriminating evidence,

Halverson was charged with knowingly possessing marijuana on the

grounds of a facility “under the management of the department of

corrections” in violation of Iowa Code sections 719.7(1)(a), 719.7(3)(c),

and 719.7(4)(b), a class “D” felony. 2

       Halverson pled not guilty and the matter proceeded to jury trial.

At trial, the State called three witnesses. The State’s witnesses testified

that the residential facility was a halfway house in which Halverson was

a resident, that the residential facility functioned “under the policies of

the Department of Corrections,” and that staff received a two-week

training course on their job duties “in association with or through the
Department of Corrections.”            After receipt of the testimony, defense

counsel made a conclusory motion for a directed verdict, but failed to

argue the evidence was insufficient to establish that the residential

facility was an institution under the management of the department of

corrections.

       2Halverson  was also charged with knowingly possessing an incendiary device on
the grounds of a facility under the management of the department of corrections in
violation of Iowa Code sections 719.7(1)(b), 719.7(3)(c), and 719.7(4)(a). This charge was
dismissed when the trial court granted Halverson’s motion for judgment of acquittal on
this count.
                                     4

      The court instructed the jury that in order to convict the defendant

it must find that “The Burlington Residential Correctional Facility is a

correctional institution or an institution under the management of the

Department of Corrections.” The jury convicted Halverson. The court of

appeals affirmed the conviction, and we granted further review.

      II. Standard of Review.

      Ineffective-assistance-of-counsel claims are reviewed de novo.

State v. McKettrick, 480 N.W.2d 52, 55 (Iowa 1992).          Although at trial

Halverson’s counsel moved to dismiss the State’s case for insufficient

evidence, he failed to specifically assert that the State failed to show the

residential facility was under the management of the department of

corrections. See Iowa Code § 719.7(3)(c). As a result, the claim was not

preserved; however, our ordinary preservation rules do not apply to

claims of ineffective assistance of counsel.   See State v. Ondayog, 722

N.W.2d 778, 784 (Iowa 2006). As a result, Halverson may raise his claim

for the first time on appeal. Id.

      In his brief on appeal, Halverson does not specify whether he is

proceeding   under    the   Sixth   Amendment     to   the     United   States

Constitution or article I, section 10 of the Iowa Constitution.         Where

there are parallel provisions in the Federal and State Constitutions and a

party does not indicate the specific constitutional basis under which the

party is proceeding, we regard both federal and state constitutional

claims as preserved.     See King v. State, 797 N.W.2d 565, 571 (Iowa

2011).

      The United States Supreme Court has said that under the Sixth

Amendment, in order to show ineffective assistance a defendant must

prove by a preponderance of the evidence that the attorney failed to

perform an essential duty and to the extent it denied the defendant a fair
                                      5

trial, prejudice resulted. Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693 (1984). Although some

state courts have not utilized the Strickland test, the defendant does not

suggest ineffective-assistance-of-counsel claims should be reviewed

under the Iowa Constitution in a fashion different from its federal

counterpart. For purposes of this case, we therefore apply the Strickland

standard. See King, 797 N.W.2d at 571 (applying Strickland test when

counsel did not indicate whether case was being brought under the Iowa

or Federal Constitution); State v. Wilkes, 756 N.W.2d 838, 842 n.1 (Iowa

2008) (interpreting Iowa and Federal Constitutions identically, and

noting no argument was made that the Iowa Constitution should be

interpreted differently than the Federal Constitution in search and

seizure cases).   Even in such cases, however, “we reserve the right to

apply the principles differently under the state constitution compared to

its federal counterpart.”    King, 797 N.W.2d at 571; see, e.g., State v.

Bruegger, 773 N.W.2d 862, 883 (Iowa 2009); Wilkes, 756 N.W.2d at 842

n.1.

       III. Discussion.

       A.   Introduction.    In this ineffective-assistance-of-counsel case,

we begin by considering if the claim would have been meritorious had it

been raised by trial counsel.      Counsel, of course, does not provide

ineffective assistance if the underlying claim is meritless. See State v.

Brubaker, 805 N.W.2d 164, 171 (Iowa 2011). If, however, an underlying

claim has merit, we must determine whether the failure to make the

claim amounted to a breach of duty and whether the defendant was

prejudiced by the breach. See Strickland, 466 U.S. at 687, 104 S. Ct. at

2064, 80 L. Ed. 2d at 693.
                                            6

      B.     Merits of the Underlying Claim.               In order to answer the

question of whether Halverson’s trial counsel was ineffective, we first

consider whether the unasserted grounds for dismissal would have been

meritorious.       In order to address this question, we review various

provisions of Iowa Code chapters 904 and 905. Iowa Code chapter 904

outlines the powers and responsibilities of the IDOC, while Iowa Code

chapter 905 structures the community-based correctional program. See

Iowa Code chs. 904–05. We then examine other sections of the Code that

shed light on the proper meaning of the phrase “under the management

of the [IDOC].”

      At the outset, Iowa Code section 904.102 lists the institutions in

which the IDOC is “responsible for the control, treatment, and

rehabilitation of offenders.”       The list includes nine state institutions,

“[r]ehabilitation camps,” and “[o]ther institutions related to an institution

in subsections 1 through 10 but not attached to the campus of the main

institution.” Id. The residential facility is not specifically named in the

list, and there was no evidence offered at trial to suggest that it is an

institution related to one of the listed facilities. As we have repeatedly

stated, we do not extend, enlarge, or otherwise change the meaning of a

statute under the guise of construction. See, e.g., State v. Tarbox, 739

N.W.2d 850, 853 (Iowa 2007); Auen v. Alcoholic Beverages Div., 679

N.W.2d 586, 590 (Iowa 2004); State v. Wedelstedt, 213 N.W.2d 652, 656

(Iowa 1973).       Though the terms “management” and “control” are not

identical,   the    lack   of   inclusion       of   community-based   correctional

programs like the residential facility in this Code section points in the

direction of a conclusion that the residential facility is not managed by

the IDOC.
                                           7

       The Iowa Code does, however, provide that the IDOC has certain

powers related to community-based corrections programs.                      The IDOC

“has   primary    responsibility”    for       the   “development,   funding,      and

monitoring of community-based corrections programs.”                     Iowa Code

§ 7E.5(1)(n).    The IDOC is also responsible for “[a]ccreditation and

funding    of   community-based       corrections       programs.    .   .    .”   Id.

§ 904.103(1); id. § 905.8 (The IDOC “shall provide for the allocation

among judicial districts in the state of state funds appropriated for the

establishment, operation, support, and evaluation of community-based

correctional programs and services.”). The IDOC is directed to “provide

assistance and support to the respective judicial districts” and to

“establish[] guidelines” related to residential treatment centers and

community-based correctional programs. Id. § 905.7. The director of the

IDOC is required to “[e]stablish and maintain a program to oversee . . .

community corrections programs and to provide community support to

ensure continuity and consistency of programs.”                Id. § 904.108(1)(c).

These provisions suggest oversight, but not day-to-day management in

any operational sense in the activities of institutions such as the

residential facility in this case.

       In addition, the IDOC has the power under certain circumstances

to “assume responsibility for administration of the district’s community-

based correctional program on an interim basis.” Id. § 905.9. Such an

assumption of responsibility, however, occurs only after the IDOC

completes a review of the district community-based correctional program,

submits the report in writing to the district board, requests a response

for any statutory or guideline violations found in the report (and if a

response is not received within sixty days, it may conduct a public

hearing on the matter), and determines that the community-based
                                     8

correctional program will not be expeditiously brought into compliance

with applicable statutes and guidelines.        Id.    Plainly, under this

provision, the IDOC can assume responsibility for the administration of

the community-based correctional program, but this is an extraordinary

step reserved for rare occasions of substantial noncompliance by the

judicial district with IDOC policies and guidelines.

      We now turn to Iowa Code chapter 905 related to community-

based correctional programs.     A public agency is established for each

judicial district, which is directed “to provide a community-based

correctional program which meets the needs of that judicial district.” Id.

§ 905.2; see also id. § 669.2(5) (defining a district department as a state

agency under the Iowa Tort Claims Act). The Code establishes a board of

directors for each district department. Id. § 905.3. Among other duties,

the board of each judicial district department is required to “[a]dopt

bylaws and rules for the conduct of its own business and for the

government of the district department’s community-based correctional

program.” Id. § 905.4(1). While the IDOC establishes general policies

and guidelines for community-based correctional programs, the judicial

district’s board of directors establishes the bylaws and rules for day-to-

day operation.

      The board of directors is further required to employ a director. Id.

§ 905.4(2). The duties of the director of the judicial district department

are provided in Iowa Code section 905.6, which provides among other

things, that the director “shall . . . [m]anage the district department’s

community-based correctional program, in accordance with the policies

of the district board and the Iowa department of corrections.”          Id.

§ 905.6(2) (emphasis added). To the extent the term “management” in

Iowa Code section 719.7(3)(c) might be ambiguous, it is clear the
                                       9

legislature believed the director of the judicial department, and not the

IDOC, has the duty to “manage” each community-based correctional

program. See Auen, 679 N.W.2d at 590 (“Absent a statutory definition or

an established meaning in the law, words in the statute are given their

ordinary and common meaning by considering the context within which

they are used.”).

      There is no question the IDOC establishes policies and guidelines

that are applicable to community-based corrections and participates in

activities related to the funding of the facilities. The supervision of the

community-based correctional programs may be highly regulated by the

IDOC, but management of each residential facility is left to the judicial

district director unless the IDOC follows the elaborate procedures set out

in   Iowa    Code    section   905.9   and   “assume[s]   responsibility   for

administration of the district’s community-based correctional program on

an interim basis.”

      The conclusion that each district department is responsible for the

management of its community-based correctional program is further

evidenced by criminal provisions of the Code. For example, Iowa Code

section 708.3A(5)(a) establishes the crime of assault on correctional staff.

In the definition section, “correctional staff” includes “a community-

based correctional facility, or an institution under the management of the

Iowa department of corrections.” Id. We assume, of course, the language

used in a statute is not redundant. See State v. Allen, 708 N.W.2d 361,

366 (Iowa 2006); T & K Roofing Co. v. Iowa Dep’t of Educ., 593 N.W.2d

159, 163 (Iowa 1999) (noting use of disjunctive “or” connotes separate

meanings).     Thus, the inclusion of the phrase “a community-based

correctional facility” is not mere surplusage, but is included in the

statute to ensure coverage that would not otherwise result if only the
                                    10

phrase “institution under the management of the Iowa department of

corrections” was utilized.

      Similarly, under Iowa Code section 719.4(3), unauthorized absence

is a serious misdemeanor for a person who has been committed to “an

institution under the control of the Iowa department of corrections, to a

community-based correctional facility, or to a jail or correctional

institution.” While the language is not precisely parallel to our present

case, the Code section uses the disjunctive “or” and recognizes a

distinction between facilities under the control of the IDOC and a

community-based correctional facility. See id. And, as our cases have

stated, we strive to interpret a statute “ ‘consistently with other statutes

concerning the same or a related subject.’ ”       State v. Nicoletto, 845

N.W.2d 421, 427 (Iowa 2014) (quoting State v. Pickett, 671 N.W.2d 866,

870 (Iowa 2003)).

      Finally, we note the general rule of construction that criminal

statutes should be construed narrowly. See, e.g., State v. Romer, 832

N.W.2d 169, 176 (Iowa 2013) (“[W]e strictly construe criminal statutes

and resolve doubts in favor of the accused.” (Internal quotation marks

omitted.)); State v. Muhlenbruch, 728 N.W.2d 212, 216 (Iowa 2007)

(same); Allen, 708 N.W.2d at 366 (same).       To the extent there is an

unresolved ambiguity, our cases require a narrow construction of the

statute. See State v. Hearn, 797 N.W.2d 577, 585 (Iowa 2011).

      Based on the above rules of construction and analysis, we

conclude the residential facility is not under the management of the

department of corrections unless the IDOC takes over the operation of

the program pursuant to Iowa Code section 905.9. In this case, however,

the State offered no evidence that such a takeover occurred. As a result,

if counsel had specifically asserted in his motion of acquittal that there
                                    11

was insufficient evidence to show the residential facility was under the

management of the department of corrections, the defendant would have

been entitled to dismissal of the charge.

      C.   Ineffective Assistance.       We now turn to the question of

whether counsel failed to perform an essential duty and whether

prejudice resulted. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064,

80 L. Ed. 2d at 693; State v. Wills, 696 N.W.2d 20, 22 (Iowa 2005). We

think each element is satisfied here under both the State and Federal

Constitutions. First, we conclude counsel failed to perform an essential

duty. Two cases are illustrative. First, in Allen, we found trial counsel

ineffective when he allowed a client to plead guilty to a drug-related

crime when there was no factual basis for the required element that the

facility be a “detention facility.” 708 N.W.2d at 363, 369. Additionally, in

State v. Mitchell, we noted that a county jail was not a correctional

institution for purposes of a criminal statute. 650 N.W.2d 619, 620–21

(Iowa 2002). As in Allen and Mitchell, we think a general examination of

the relevant Code provisions would have alerted a reasonable attorney to

the potential issue.

      In sum, the question of whether the residential facility was under

the management of the IDOC cannot be dismissed as “not worth

making.” See State v. Graves, 668 N.W.2d 860, 883 (Iowa 2003). Once a

lawyer undertakes representation, “ ‘a lawyer is obliged not to omit any

essential lawful and ethical step in the defense.’ ” State v. Vance, 790

N.W.2d 775, 785 (Iowa 2010) (quoting ABA Standards for Criminal

Justice: Prosecution Function and Defense Function 4-1.2, cmt., at 123

(3d ed. 1993)). Reasonable preparation and study would have revealed to

trial counsel the potential avenue to dismiss the charge. See id. at 786.

Further, counsel should have known that in order to preserve a
                                     12

sufficiency-of-the-evidence claim, a specific objection must be lodged to

alert the trial court to the nature of the challenge. See Brubaker, 805

N.W.2d at 170.

      We ordinarily preserve ineffective-assistance-of-counsel claims for

postconviction relief proceedings. State v. Palmer, 791 N.W.2d 840, 850

(Iowa 2010). In appropriate cases, however, we will consider the merits

of ineffective-assistance claims on direct appeal as long as the record is

adequate. Id.

      The record is adequate in this case. The failure of Halverson’s trial

counsel to preserve the claim cannot be attributed to reasonable tactics

or strategy.    See Ledezma v. State, 626 N.W.2d 134, 143 (Iowa 2001)

(noting tactical and strategic decisions of counsel must be made only

after thorough investigation of the law and facts).      The State does not

suggest the failure to specify the basis for dismissal was a strategic

decision, and we can discern no basis for an argument that the decision

not to specifically raise the issue was based on reasonable strategic or

tactical considerations. See id.; see also Brubaker, 805 N.W.2d at 174.

Further, we have previously held that claims of ineffective assistance for

failure to challenge sufficiency of the evidence may be raised on direct

appeal. See State v. Scalise, 660 N.W.2d 58, 62 (Iowa 2003) (allowing an

ineffective-assistance claim on direct appeal when trial counsel was

allegedly ineffective for failing to make clear the specific grounds for his

motion for judgment of acquittal).

      We also conclude Halverson has been prejudiced by the failure of

his counsel to assert the claim.        In order to show prejudice under

Strickland,    the   defendant   must     show   that   “but   for   counsel’s

unprofessional errors, the result of the proceeding would have been

different.” 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at 698.
                                    13

Here, had the defense been timely and specifically asserted, the trial

court would have had no alternative but to dismiss the charge as pled in

the trial information.   See Brubaker, 805 N.W.2d at 174 (finding trial

counsel was ineffective and had trial counsel made the proper objection

regarding the sufficiency of evidence, the district court would have

dismissed the charge). Although the State contends that hypothetically a

district court might have allowed an amendment to conform to proof, the

State concedes there is not an alternative under Iowa Code section

719.7(3) that would apply to this case.

      IV. Conclusion.

      For the above reasons, we conclude Halverson’s trial counsel was

ineffective under the State and Federal Constitutions as a result of his

failure to assert there was insufficient evidence to show the residential

facility was an institution under the management of the department of

corrections. Had such a claim been timely asserted, the charge against

him would have been dismissed. We therefore conclude the decision of

the court of appeals must be vacated, the judgment of the district court

reversed, and the case remanded with instructions to dismiss the charge.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT    JUDGMENT        REVERSED        AND   CASE   REMANDED     WITH

INSTRUCTIONS.

      All justices concur except Mansfield and Waterman, JJ., who

concur specially.
                                      14

                                             #13–0446, State v. Halverson

MANSFIELD, Justice (concurring specially).

      I join the court’s opinion except for part II.     In part II, I have

concerns that the court is laying the groundwork for adopting, sua

sponte, a new doctrine of ineffective assistance of counsel under the Iowa

Constitution.

      I am not joining part II for two reasons. First, our court should

only be deciding the case before it, not planting a flag for possible future

decisions.   Second, I question the practice of changing longstanding

constitutional interpretations sua sponte.         Rather, changes to our

precedent should occur only when we are given a framework, under

adversarial briefing, for doing so.

      I begin with what the defendant argued in his brief and in his

application for further review, quoted verbatim:

            To establish a claim of ineffective assistance of
      counsel, the Applicant has the burden to prove the following:
      (1) counsel failed in an essential duty and (2) prejudice
      resulted therefrom. Strickland v. Washington, 466 U.S. 668[,
      104 S. Ct. 2052, 80 L. Ed. 2d 674] (1984); State v. Greene,
      592 N.W.2d 24, 29 (Iowa 1999). In proving the first element,
      the Applicant faces the strong presumption the performance
      of counsel falls within a wide range of reasonable
      professional assistance. State v. Hepperle, 530 N.W.2d 735,
      739 (Iowa 1995).        The Court will not second guess
      reasonable trial strategy. State v. Wissing, 528 N.W.2d 561,
      564 (Iowa 1995). The second element is satisfied if a
      reasonable probability exists that, but for counsel’s
      unprofessional errors, the result of the proceeding would
      have been different. Davis v. State, 520 N.W.2d 319, 321
      (Iowa Ct. App. 1994).

      Reading the foregoing, the majority concludes that the defendant

“does not specify whether he is proceeding under the Sixth Amendment

to the United States Constitution or article I, section 10 of the Iowa

Constitution.” This statement is accurate so far as it goes. However, the
                                     15

defendant’s first citation is to Strickland, which is a very familiar

precedent decided only under the United States Constitution. 466 U.S. at

684–85, 104 S. Ct. at 2063, 80 L. Ed. 2d at 691–92. I would therefore

conclude that the Federal Constitution is the asserted ground for

reversal.

        The most one can say for the majority’s position is that the second

of the four Iowa cases cited by the defendant—Hepperle—mentions the

right to counsel under both Constitutions.            530 N.W.2d at 739.

Therefore, if we do some detective work and read all the defendant’s

authorities, we can find a reference to the state constitution in one of

them.    Yet, I do not believe that an appellant can preserve a separate

ground for appeal without arguing or mentioning that ground, just

because a court decision cited by the appellant refers to that ground.

See Sanchez v. State, 692 N.W.2d 812, 820 (Iowa 2005) (holding class of

undocumented immigrants waived their argument that denial of driver’s

licenses violated the Iowa Constitution because they “fail[ed] to examine

this claim in their brief and fail[ed] to address any specific application of

the language of [the state constitution] to this case”).

        Regardless, the defendant has not urged that the right to counsel

under the Iowa Constitution should be interpreted differently. To date,

we have followed the Strickland standard under both the United States

and the Iowa Constitutions.     See State v. Clark, 814 N.W.2d 551, 567

(Iowa 2012) (applying the two-prong Strickland test under both

Constitutions); State v. Fountain, 786 N.W.2d 260, 265–66 (Iowa 2010)

(same); State v. Ondayog, 722 N.W.2d 778, 784 (Iowa 2006) (same);

Collins v. State, 588 N.W.2d 399, 401–02 (Iowa 1998) (same); State v.

Kinkead, 570 N.W.2d 97, 103 (Iowa 1997) (same); Hepperle, 530 N.W.2d
                                          16

at 739 (same); State v. Munz, 355 N.W.2d 576, 584 (Iowa 1984) (same).3

We should not retreat from these precedents when no one asks us to do

so.

       Although the majority refers obliquely to other courts “not

utiliz[ing] the Strickland test,” an important distinction should be made.

These jurisdictions had pre-Strickland ineffective-assistance standards

under their state constitutions that they simply kept after Strickland was

decided. 4 They did not follow Strickland for thirty years and then decide,

one day, not to follow it. And certainly, I am aware of no court that has

gone its own way without being asked to do so.

       If the unnecessary language in part II were omitted, I would not file

this special concurrence and would join the court’s opinion in its

entirety. The balance of the court’s opinion is very well-reasoned, and I

agree with it.

       Waterman, J., joins this special concurrence.



       3I  have previously said that I believe our court’s view of what amounts to a
failure to perform an essential duty under Strickland is “expansive.” See Rhoades v.
State, 848 N.W.2d 22, 33–34 (2014) (Mansfield, J., concurring specially). But we have
taken this expansive view while applying Strickland; we have never suggested that we
are taking a different approach to ineffective assistance of counsel under the Iowa
Constitution.
       4See   Wilson v. State, 711 P.2d 547, 549 (Alaska Ct. App. 1985) (retaining the
standard set forth in Risher v. State, 523 P.2d 421, 425 (Alaska 1974)); State v. Smith,
712 P.2d 496, 500 n.7 (Haw. 1986) (“The test for measuring ineffectiveness adopted by
this court in State v. Antone, [615 P.2d 101, 104 (Haw. 1980),] is not that declared by
the Supreme Court in Strickland . . . . But for purposes of judging claims of inadequate
representation brought under article I, section 14 of the Hawaii Constitution, we shall
continue to apply the standard enunciated in . . . Antone.”); People v. Claudio, 629
N.E.2d 384, 385–86 (N.Y. 1993) (explaining how, prior to Strickland, the New York
courts had developed “a somewhat different test for ineffective assistance of counsel
under article I, § 6 of the New York Constitution” and applying that test); Stevens v.
State, 902 P.2d 1137, 1141–42 (Or. 1995) (en banc) (clarifying that the pre-Strickland
state constitutional standard from Krummacher v. Gierloff, 627 P.2d 458, 468 (Or. 1981)
(en banc), still applied after Strickland).